185 Mich. App. 669 (1990)
463 N.W.2d 174
PEOPLE
v.
BOYNTON
Docket No. 119180.
Michigan Court of Appeals.
Decided October 2, 1990.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Janet A. Napp, Assistant Prosecuting Attorney, for the people.
Sasse & Reed (by Kenneth R. Sasse), for defendant.
Before: REILLY, P.J., and CYNAR and WAHLS, JJ.
PER CURIAM.
On May 17, 1988, following a bench trial, defendant was found guilty of carrying a concealed weapon in a motor vehicle. MCL 750.227; MSA 28.424. On June 13, 1988, the trial court ordered sentencing delayed under MCL 771.1(2); MSA 28.1131(2), and rescheduled it for June 13, 1989. For unexplained reasons, the sentencing hearing was not held until June 15, 1989, at which time the court found that defendant had fulfilled the conditions of his delayed sentence and granted defendant's motion to dismiss the case. The prosecution appeals as of right, arguing that the trial court was without authority to dismiss defendant's conviction since the court lost jurisdiction over the case by acting more than one year after imposition of its order delaying sentence. We reverse.
Defendant asserts that the prosecutor, who apparently was not present at the June 15 hearing, has waived this issue by failing to object below. However, jurisdictional defects may be raised at any time. People v Price, 126 Mich. App. 647, 655; 337 NW2d 614 (1983).
*671 Pursuant to MCL 771.1(2); MSA 28.1131(2), sentencing may be delayed for up to one year. Beyond that, the trial court loses jurisdiction to sentence the defendant, unless good cause is shown for the delay. People v Dubis, 158 Mich. App. 504, 506; 405 NW2d 181 (1987). We emphasize, however, that an unexcused violation of the one-year limit contained in the delayed sentencing statute affects only the court's authority to sentence the defendant, nothing more. People v Turner, 92 Mich. App. 485, 489-490; 285 NW2d 340 (1979).
Since no good cause is apparent in this case for the delay beyond the one-year statutory limit, the court did lose jurisdiction to sentence defendant. However, the prosecution's concern in this appeal is with the court's dismissal of defendant's conviction, not with the court's failure to sentence defendant further. In any event, we note that the trial court's power to dismiss or expunge a properly obtained criminal conviction is specifically set forth in MCL 780.621; MSA 28.1274 (101). People v Augustus Jones, 94 Mich. App. 516, 517; 288 NW2d 411 (1979). The statute sets forth a very detailed set of prerequisites and specific procedural steps, none of which were adhered to in this case.
Consequently, we reverse and vacate the trial court's order of dismissal. Defendant's conviction is, therefore, reinstated.